Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 12, 2016

The Court of Appeals hereby passes the following order:

A16A2165. EDDIE LOU MORRIS v. KIRK DEMETROPS et al.

      After the trial court entered default judgments against several companies,
plaintiff Eddie Lou Morris sought to collect on those judgments from various former
officers, directors, and registered agents of the companies. On March 24, 2015, the
trial court granted defendants Kirk Demetrops, Ray Rivardo, William Kelly Crowe,
and David U. Crosby’s motions to dismiss. On December 21, 2015, Morris filed a
notice of appeal seeking to appeal that dismissal order.         We, however, lack
jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days of entry of the
order sought to be appealed. See OCGA § 5-6-38 (a). The proper and timely filing
of a notice of appeal is an absolute requirement to confer jurisdiction on this Court.
Couch v. United Paperworkers Intl. Union, 224 Ga. App. 721, 721 (482 SE2d 704)
(1997); Perlman v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012).
Morris filed his notice of appeal 272 days after entry of the order, and thus it is
untimely. Because Morris failed to file a notice of appeal within 30 days of the entry
of the dismissal order, this untimely appeal is hereby DISMISSED for lack of
jurisdiction.
Court of Appeals of the State of Georgia
                                     08/12/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.